UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6205


STEVEN ALEXANDER BREAUX,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00246-MSD-TEM)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Alexander Breaux, Appellant Pro Se.      Aaron Jennings
Campbell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven     Alexander        Breaux       seeks      to    appeal        the     district

court’s    order      accepting      the       recommendation          of    the     magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial       showing        of     the    denial        of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable         jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,        537 U.S. 322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Breaux has not made the requisite showing.                           Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss       the    appeal.          We       dispense        with    oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3